Citation Nr: 1436492	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-46 703 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD), (currently assigned "staged" ratings of 30 percent prior to January 5, 2010, and 50 percent from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to May 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the New York, New York RO, which in pertinent part granted service connection for PTSD, rated 30 percent.  In April 2010, a Decision Review Officer hearing was held at the RO.  An interim [May 2010] rating decision granted a 50 percent rating for PTSD effective January 5, 2010.  In February 2013 a videoconference hearing was held before an Acting Veterans Law Judge.  Because a transcript of the hearing was not possible (due to a recording malfunction), the Veteran was afforded the opportunity to have another hearing before the Veterans Law Judge who would decide the case.  The Veteran opted for such a hearing, and a  videoconference hearing was held before the undersigned in June 2014.  A transcript of the hearing is associated with the record.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2013).

The Veteran testified at the June 2014 hearing that his disability has worsened and that he was recently given diagnoses of bipolar disorder and obsessive compulsive disorder in addition to PTSD.  The Board notes that the Veteran's most recent VA examination for his psychiatric disability was in March 2012.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged in statements and testimony that the current rating does not reflect the current state of his PTSD.  His statements advance an implicit claim that the disability has worsened in the interim.  Because he is competent to observe a worsening of symptoms, a contemporaneous examination to assess the current severity of his PTSD is necessary.

Additionally, the Veteran testified that he receives ongoing VA mental health treatment including monthly visits for therapy and medication management.  Records of all VA treatment the Veteran has received for the disability at issue are pertinent evidence, are constructively of record, and must be secured.

Finally, the Veteran testified that he participates in VA's Vocational Rehabilitation program.  Records relating to his participation in such program are not associated with the record, and are potentially pertinent evidence constructively of record that must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the disability on appeal.  The AOJ should also secure for the record copies of all documents pertaining to the Veteran's participation in VA's Vocational Rehabilitation program.

2.  The AOJ should then arrange for the Veteran to be examiner by a psychiatrist or psychologist to determine the current severity of his service connected PTSD.  The examiner must review the record (including this remand) in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disabilities, and the clinical findings reported must be sufficiently detailed to allow for rating under those criteria, including noting the presence or absence of each symptom listed in the criteria for ratings of 50 percent and above (as well as any other symptoms of similar gravity found).  The examiner should comment on the expected impact of the Veteran's PTSD on occupational and social functioning.  If any symptoms found are attributable solely to a co-existing and nonservice-connected psychiatric entity, such symptoms and their impact on social and industrial functioning should be identified.   

The examiner must explain the rationale for all opinions.  

3.  The AOJ should then review the record and readjudicate the  claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

